DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 10/11/2021, with respect to claims 1, 4-10 and 13-18 have been fully considered and are persuasive. The previous rejection is hereby withdrawn.
Allowable Subject Matter
Claims 1, 4-10 and 13-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter – claims 1 and 10 includes or specifically recites the previously allowable subject matter, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 4-9 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same. Claims 13-18 depend, either directly or indirectly, from claim 10 and are therefore allowed for at least the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in- person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 17-9197 .

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                January 28, 2022